--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26
 

 [ntnl-logo1.jpg]  
ESTABLISHED 1947
Member FINRA/SIPC

 
 
April 10, 2014
 


Paul Neelin
Chairman & Chief Executive Officer
U-Vend, Inc.
312 Grays Road
PO box 56013
Fiesta RPO, Stoney Creek
Ontario L8G-5C9






Dear Paul:
 
National Securities Corp. (“National”) is pleased to act as exclusive financial
advisor to U-Vend, Inc. (the “Company” ) with respect to (i) advising the
Company regarding its strategy and financial alternatives, (ii) providing
investment banking services to the Company, which may include representing the
Company on a “best efforts” basis to obtain financing in the form of equity,
debt, convertible securities or any other securities (a “Capital Raising
Transaction”) (iii) advising the Company in the review of a potential
acquisition of various targeted companies (the “Targeted Companies”) (in one or
a series of transactions), by purchase, merger, consolidation and other business
combination involving all, or a substantial amount of, the business, securities,
or assets of the Targeted Companies (an “Acquisition Transaction”) (iv)
assisting the Company in identifying acquirers (the “Acquirer”) and evaluating,
prioritizing and negotiating proposals to sell the Company, in whole or parts by
sale, merger, consolidation and other business combinations involving all or
substantial amount of the business, securities, or assets of the Company (a
“Sale Transaction”). It is understood that during the term of this engagement,
the Company or National may add additional companies to the list of Targeted
Companies or Acquirers. The company is free, at its sole discretion, to accept
or reject the terms of any proposed capital raising, acquisition or sale
transaction, and may modify, postpone or abandon the transaction(s) at its sole
discretion for any reason or no reason at all.
 
1.           Services. In connection with this engagement, National will perform
the following services:
 
a.           Capital Raising Services. National will assist the Company in a
Capital Raising Transaction(s). National will introduce the Company to potential
investors who may have an interest in financing the Company and will advise the
Company with respect to the proposed structure and terms and conditions of the
Capital Raising Transaction. National will help the Company prepare for investor
meetings, management presentations, responses to requests for data, negotiating
and closing the Capital Raising Transaction. This includes reviewing proposals
from potential financing sources, analyzing the terms of such proposals and
 
 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 2


 
participating in presentations to the Company’s Board of Directors regarding any
proposals, as well as reviewing the transaction documentation and other
customary closing activities.
 
b.           Advisory Services. National will advise the Company with respect to
its strategy and financial options, Acquisition Transaction(s) or Sale
Transaction(s). We will participate in presentations to the Company’s Board of
Directors relating to our advisory work, assess the proposed structures for a
transaction and offer the Company guidance in negotiating the terms of the
transaction and will assist the Company in the closing of the transaction,
including formulating and presenting responses and counteroffers, conducting due
diligence, and documenting the transaction.
 
2.           Information Provided to National. In connection with our
engagement, the Company has agreed to furnish to National, on a timely basis,
all relevant information needed by National to perform our obligations under the
terms of this agreement. During our engagement, it may be necessary for us: to
interview the management of, the auditors for, and the consultants and advisors
to, the Company and/or the Targeted Companies or Acquirers; to rely (without
independent verification) upon data furnished to us by you and by them; and to
review any financial and other reports relating to the business and financial
condition of the Company and/or Targeted Companies or Acquirers as we may
determine to be relevant under the circumstances. In this connection, the
Company will make available to us such information as we may request, including
information with respect to the assets, liabilities, earnings, earning power,
financial condition, historical performance, future prospects and financial
projections and the assumptions used in the development of such projections of
the Company. We agree that all non-public information obtained by us in
connection with our engagement will be held by us in strict confidence and will
be used by us solely for the purpose of performing our obligations relating to
our engagement.
 
We do not assume any responsibility for, or with respect to, the accuracy,
completeness or fairness of the information and data supplied to us by the
Company and/or Targeted Companies or Acquirers or their representatives. In
addition, the Company acknowledges that we will assume, without independent
verification, that all information supplied to us with respect to the Company
and/or Targeted Companies or Acquirers will be true, correct and complete in all
material respects and will not contain any untrue statements of material fact or
omit to state a material fact necessary to make the information supplied to us
not misleading. If at any time during the course of our engagement the Company
becomes aware of any material change in any of the information previously
furnished to us, it will promptly advise us of the change. Notwithstanding the
foregoing, in its dealings and communications with third parties on behalf of
the Company, and subject to its right to rely on the veracity and completeness
of all information provided to it by or on behalf of the Company, National shall
not make any untrue statements of material fact or fail to state a material fact
necessary to make the statements and information contained therein, in light of
the circumstances under which they are made, not false or misleading.
 
 

 [ntnl-logo1.jpg]



 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 3


 
3.          Scope of Engagement. The Company acknowledges that we will not make,
or arrange for others to make, an appraisal of any physical assets of the
Targeted Companies, or the Company. Nonetheless, if we determine that any such
appraisal is necessary or desirable, we will so advise the Company and, if
approved by the Company in writing, the costs incurred in connection with such
appraisal(s) will be borne by the Company. No additional persons or entities,
including co-underwriters, co-placement agents, co-initial purchasers or
co-arrangers shall participate in any transaction in any capacity without the
prior written consent of National and the Company.
 
National is being engaged by the Company only in connection with the matters
described in this letter agreement and for no other purpose. We have not made,
and will assume no responsibility to make any representation in connection with
our engagement as to any legal matter. National shall not be required to render
any advice or reports in writing or to perform any other services.
 
4.           Term of Engagement. Our representation will continue for a period
of twelve (12) months from the date first set forth above; however National’s
engagement hereunder may be terminated at any time by either National or the
Company upon written notice thereof to the other party, with or without cause,
without liability or continuing obligation on the part of the Company or
National, provided, however, that no termination or expiration of this letter
agreement shall affect the matters set forth in Sections 2, 6, 9 and 14 and the
indemnification provisions of this Agreement. Notwithstanding the foregoing, in
the event of termination or expiration of this agreement, other than as a result
of National’s willful misconduct or gross negligence, National will be entitled
to a Financing Completion Fee and/or Advisory Completion Fee (as defined under
Section 5) if a transaction is Consummated (as defined below) by the Company
during the twelve (12) month period following expiration or termination of this
letter agreement with any Targeted Companies, Acquirers and/or investors
contacted during the term of this letter agreement (“Tail Period”). Upon
termination or expiration of this letter agreement National and the Company will
compile a list which shall serve as the final definitive list of investors,
Targeted Companies and identified Acquirers which shall include any and all
companies that were introduced to the Company directly or indirectly by National
or contacted directly by the Company or approached National or the Company
directly or indirectly during the term of this letter agreement. A transaction
shall be deemed “Consummated” by the Company upon execution of the definitive
agreements for such transaction by the Company.
 
5.           Fees and Expenses. As compensation for our professional services,
National will receive compensation payable under clause 5(a) through 5(c) below.
The Company also agrees to reimburse any reasonable out-of-pocket expenses
actually incurred by National during the term of its engagement hereunder, with
any expenditure greater than $500 requiring prior approval. The Company also
agrees to reimburse National for all reasonably necessary legal expenses
 
 

 [ntnl-logo1.jpg]



 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 4


 
actually incurred by National for services provided by outside counsel, whether
or not a Capital Raising, Acquisition, or Sale Transaction occurs.
 
Compensation for our services will be as follows:
 
a. Strategic Advisory.
 
The Company shall pay National a non-refundable advisory fee in the amount of
five thousand dollars ($5,000) (the “Strategic Advisory Fee”) upon execution of
this agreement.
 
b.           Capital Raising.
 
(i)           Financing Completion Fee. During the term of this agreement and
the Tail Period, at the time the Capital Raising Transaction closes, National
will be paid a cash fee (the “Financing Completion Fee”) equal to 8.0% of the
total amount of cash received by the Company in an equity or equity-linked
transaction and 3.0% of the total amount of debt received by the Company, upon
the sale of its securities to investors introduced to the Company by National
during the term of this agreement. For those investors introduced by the
Company, the fee shall be reduced by half.
 
(ii)           Warrants. As part of the Financing Completion Fee, National will
receive warrants to purchase common stock in an amount equal to 8.0% of the
number of shares of securities purchased by investors in a Capital Raising
Transaction and that the investors obtain a right to acquire through purchase,
conversion, or exercise of convertible securities issued by the Company in a
Capital Raising Transaction that closes during the term of this agreement and
the Tail Period. The warrants will include piggyback registration rights, a net
exercise provision, as well as other customary conditions, and will have a term
of five years from the closing date of the Capital Raising Transaction. The
warrants will be immediately exercisable at the price per share at which the
investor can acquire the common stock, adjusted for conversion, stock splits or
other dilutive events. In the event there is no public market for the Company’s
common stock and investors do not receive warrants in a Capital Raising
Transaction, the exercise price of the warrants due National will be equal to
the price per share that investors in the Capital Raising Transaction are able
to purchase securities from the Company.
 
c.           Merger & Acquisition Advisory Services.
 
(i)           Advisory Completion Fee. During the term of this agreement (and
thereafter as provided in Section 4 above) at the time an Acquisition or Sale
Transaction closes, the Company will pay National a fee (the “Advisory
Completion Fee”) equal to the greater of (i) 2.0% times the Transaction Value
(as defined in Appendix A) and (ii) $100,000 (one hundred thousand US dollars),
at the closing of the Acquisition or Sale Transaction; as and when actually
received by the Company.  Such completion fee shall be paid in the same form and
in the same ratios as the consideration in the Acquisition or Sale Transaction.
In the event the Transaction is a Reverse Takeover (“RTO”), the Company shall
issue to NHLD and/or its designees 4% of
 
 

 [ntnl-logo1.jpg]

 
 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 5


 
the total post-transaction shares outstanding (“RTO Shares”) for its services.
For the purpose of calculating total shares outstanding, any equity issued in
conjunction with a simultaneous funding transaction shall be excluded from the
calculation.
 
(ii)           If an Acquisition or Sale Transaction is Consummated whereby,
directly or indirectly, less than a 50% interest in the Company or the targeted
companies, as the case may be, or any of their securities, businesses or assets
are transferred for consideration, or if a transaction is consummated consisting
of a minority investment, the formation of a joint venture, partnership or other
business entity or entry into a strategic alliance (such as an agreement,
relationship or arrangement involving supply, distribution or sales
representation of products or services, research and development, technology,
product licensing or similar arrangement), the Company will pay National a fee
equal to the greater of (i) 3.0% times the Transaction Value (as defined in
Appendix A) and (ii) $100,000 (one hundred thousand US dollars), upon the
occurrence of such event.  Such completion fee shall be paid in the same form
and in the same ratios as the consideration in the Acquisition or Sale
Transaction.
 
(iii)           If an Acquisition or Sale Transaction is not Consummated and the
Company is entitled to receive a termination or break-up or topping fee (the
“Break-up Fee”) or any other form of compensation, then the Company shall pay
National, upon receipt of the Break-up Fee an amount equal to 30% of the
Break-up Fee in the same form of compensation as received by the Company.
 
6.           Indemnity and Contribution. The parties agree to the terms of
National’s indemnification agreement, which is attached hereto as Appendix B and
incorporated herein by reference. The provisions of this paragraph 6 shall
survive any termination of this agreement.
 
7.           Other Business. Except in the event this agreement is terminated by
the Company due to National’s breach of this agreement, the Company grants
National  a right of first refusal to provide investment banking services to the
Company on an exclusive basis in all matters for which investment banking
services are sought by the Company during the term of this engagement letter and
for a period of twelve (12) months from the expiration or termination of this
letter agreement in the case that a Capital Raising, Acquisition or Sale
Transaction is consummated as contemplated by this Engagement Letter (such
right, the “Right of First Refusal”). For these purposes, investment banking
services shall include, without limitation, (i) acting as sole bookrunner and
lead manager for any underwritten public offering of securities, including
equity, equity-linked or senior, senior subordinated or junior debt securities
with a minimum of 60% economics; (ii) acting as exclusive placement agent and/or
financial advisor in connection with any private offering of securities,
including equity, equity-linked or debt securities of the Company; (iii) acting
as exclusive financial advisor in connection with any acquisition, merger,
consolidation and other business combination involving all or substantial amount
of the business, securities, assets of another entity; and (iv) acting as
exclusive financial advisor in connection with any sale or other transfer by the
Company, directly or indirectly, of a majority or controlling portion of its
capital stock or assets to another entity, any purchase or other transfer by
another entity, directly or indirectly, of a majority or controlling portion of
the
 
 

 [ntnl-logo1.jpg]



 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 6


 
capital stock or assets of the Company, and any merger or consolidation of the
Company with another entity. National shall notify the Company of its intention
to exercise the Right of First Refusal within 10 business days following notice
in writing by the Company of its intention to retain a financial
advisor/agent/underwriter. Any decision by National to act in any such capacity
shall be contained in separate agreements, which agreements would contain, among
other matters, provisions for customary fees for transactions of similar size
and nature, as may be mutually agreed upon, and indemnification of National and
its affiliates and shall be subject to general market conditions. If National
declines to exercise the Right of First Refusal, the Company shall have the
right to retain any other person or persons to provide such services on terms
and conditions which are not materially more favorable to such other person or
persons than the terms declined by National. As compensation for any of the
foregoing services, National will be paid customary fees to be mutually agreed
upon at the appropriate time.
 
8.           Other National Activities. National is a full service securities
firm engaged in securities trading and brokerage activities as well as
investment banking and financial advisory services. In the ordinary course of
our trading and brokerage activities, National or its affiliates may hold
positions, for its own account or the accounts of customers, in equity, debt or
other securities of the Company or any other company that may be involved in an
Acquisition or Sale Transaction. The Company also acknowledges that National and
its affiliates are in the business of providing financial services and
consulting advice to others. Nothing herein contained shall be construed to
limit or restrict National in conducting such business with respect to others,
or in rendering such advice to others, except as such advice may relate to
matters relating to the Company’s business and properties and that might
compromise confidential information delivered by the Company to National.
 
9.           Confidentiality of Advice. Except as otherwise provided in this
paragraph, any written or other advice rendered by National pursuant to its
engagement hereunder is solely for the use and benefit of the Board of Directors
of the Company and shall not be publicly disclosed in whole or in part, in any
manner or summarized, excerpted from or otherwise publicly referred to or made
available to third parties, other than representatives and agents of the Board
of Directors, without National’s prior written approval, unless such disclosure
is required by law. In addition, National may not be otherwise publicly referred
to without its prior written consent.
 
10.           Compliance with Applicable Law. In connection with this
engagement, the Company will comply with all applicable federal, state and
foreign securities laws and rules promulgated thereunder, and other applicable
laws, rules and regulations.
 
11.           Independent Contractor. National is and at all times during the
term hereof will remain an independent contractor, and nothing contained in this
letter agreement will create the relationship of employer and employee or
principal and agent as between the Company and National or any of its employees.
Without limiting the generality of the foregoing, all final decisions with
respect to matters about which National has provided services hereunder shall be
solely those of the Company, and National shall have no liability relating
thereto or arising therefrom. National shall have no authority to bind or act
for the Company in any respect. It is understood that National responsibility to
the Company is solely contractual in nature and that
 
 

 [ntnl-logo1.jpg]



 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 7


 
National does not owe the Company, or any other party, any fiduciary duty as a
result of its engagement.
 
12.           Successors and Assigns. This letter agreement and all obligations
and benefits of the parties hereto shall bind and shall inure to their benefit
and that of their respective successors and assigns. The indemnity and
contribution provisions incorporated into this letter agreement are for the
express benefit of the officers, directors, employees, consultants, agents and
controlling persons of National and their respective successors, assigns and
parent companies.
 
13.           Announcements. Upon completion of a Capital Raising, Acquisition
or Sale Transaction, the Company grants to National the right to place customary
announcement(s) of this engagement in certain newspapers and to mail
announcement(s) to persons and firms selected by National, the whole subject to
the Company’s prior approval and all costs of such announcement(s) will be borne
by National.
 
14.           Governing Law and Arbitration. This agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Any dispute,
claim or controversy arising out of or relating to this agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by binding arbitration in the City and County of New York,
before one arbitrator. The arbitration shall be administered by JAMS. Judgment
on the award may be entered in any court having jurisdiction. This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction. Each party will bear its own costs for
arbitration. The prevailing party in arbitration shall be entitled to reasonable
attorneys’ fees. The provisions of this paragraph 14 shall survive any
termination of this agreement.
 
EACH OF NATIONAL AND THE COMPANY (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED
BY LAW, ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
15.           General Provisions. No purported waiver or modification of any of
the terms of this letter agreement will be valid unless made in writing and
signed by the parties hereto. Section headings used in this letter agreement are
for convenience only, are not a part of this letter agreement and will not be
used in construing any of the terms hereof. This letter agreement constitutes
and embodies the entire understanding and agreement of the parties hereto
relating to the subject matter hereof, and there are no other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof. No representation, promise, inducement or statement of
intention has been made by either of the parties hereto which is to be embodied
in this letter agreement, and none of the parties hereto shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention, not so set forth herein. No provision of this letter agreement shall
be construed in favor of or against either of the parties
 
 

 [ntnl-logo1.jpg]



 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 8


 
hereto by reason of the extent to which either of the parties or its counsel
participated in the drafting hereof. If any provision of this letter agreement
is held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, the remaining provisions hereof shall in no way be affected and
shall remain in full force and effect. This letter agreement may be executed in
any number of counterparts and by facsimile signature.
 
If the foregoing correctly sets forth your understanding of our agreement,
please sign the enclosed copy of this letter and return it to National.
 


 
Very truly yours,
 
NATIONAL SECURITIES CORP.
   
By:                                                                          
Jonathan C. Rich
EVP – Director of Investment Banking







The undersigned hereby accepts, agrees to and becomes party to the foregoing
letter agreement, effective as of the date first written above.
 


U-VEND, INC.


By:                                                                


Paul Neelin
Chairman & Chief Executive Officer


 
 

 [ntnl-logo1.jpg]



 
 

--------------------------------------------------------------------------------

 
 

 [ntnl-logo1.jpg]  
ESTABLISHED 1947
Member FINRA/SIPC

 
 
APPENDIX A —DEFINITION OF TRANSACTION VALUE
 
In the context of this Agreement, “Transaction Value” means the aggregate value
of all cash, cash equivalents, securities, and any other forms of payment  paid
to  and actually received, directly or indirectly, by the Company or the
Targeted Companies, as the case may be, and its share, option, warrant and debt
holders including, without limitation payments for stock or assets sold, funds
loaned to the Company or the Targeted Companies, prepaid royalties, advances
against sales, licensing agreements, reimbursed NRE (non-recurring engineering)
and any and all other payments that may be construed as advanced payments for
products or services to be delivered in the future. In addition, the Transaction
Value shall include (A) the aggregate amount of any dividends or other
distributions to the shareholders of the Company or the Targeted Companies
following the date of this Agreement, other than normal recurring cash dividends
in amounts not materially greater than currently paid; and (B) the fair market
value at the time of payment of the fees of (i) any of the Company’s or the
Targeted Companies’ consolidated debt (both long-term and short-term, including
capitalized leases and excluding trade liabilities or obligations, which is
repaid, retired, extinguished (other than by the Company or its affiliates
and/or control persons) assumed or refinanced at the closing or in anticipation
of an Acquisition or Sale Transaction, as the case may be; (ii) all options,
warrants, stock purchase rights or stock appreciation rights, whether or not
vested, purchased or assumed by an acquirer in connection with a transaction.
 
If part or all of the Transaction Value in an Acquisition or Sale Transaction is
represented by securities, the value thereof for the purpose of computing the
fees shall be determined as follows:
 
(i)           For securities which are publicly traded prior to the consummation
of such transaction, the average last sale price for such securities for the ten
trading days prior to the consummation of such transaction;
 
(ii)           For newly-issued, publicly-traded securities, the average last
sale price for such securities for ten trading days subsequent to the
consummation of such transaction, with such portion of the fees being payable
the eleventh trading day subsequent to the consummation of such transaction; and
 
(iii)           For securities for which no market exists, the mutual agreement
of the Company and National as determined prior to the closing of such
transaction.
 
If part or all of the Transaction Value is fixed amounts of cash or other
consideration payable in the future, including any non-competition, but
excluding employment contracts, consulting agreements, employee benefit plans or
similar arrangements, then the calculation of the fees will be based on the
present value of those payments discounted using Bank of America’s reference
rate as the discount rate.
 

 
 

--------------------------------------------------------------------------------

 
 

 [ntnl-logo1.jpg]  
ESTABLISHED 1947
Member FINRA/SIPC

 
 
APPENDIX B — INDEMNIFICATION AGREEMENT
 
The Company agrees to indemnify and hold harmless National and its officers,
directors, employees, consultants, attorneys, agents, affiliates, parent company
and controlling persons (within the meaning of Section 15 of the Securities Act
of 1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended) (National and each such other persons are collectively and individually
referred to below as an "Indemnified Party") from and against any and all loss,
claim, damage, liability and expense whatsoever, as incurred, including, without
limitation, reasonable costs of any investigation, legal and other fees and
expenses incurred in connection with, and any amounts paid in settlement of, any
action, suit or proceeding or any claim asserted, to which the Indemnified Party
may become subject under any applicable federal or state law (whether in tort,
contract or on any other basis) or otherwise, (i) arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
the private placement memorandum, registration statement (including documents,
incorporated by reference) (the “Registration Statement”) or in any other
written or oral communication provided by or on behalf of the Company to any
actual or prospective purchaser of the securities or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading or (ii)
related to the performance by the Indemnified Party of the services contemplated
by this letter agreement (including, without limitation, the offer and sale of
the securities) and will reimburse the Indemnified Party for all expenses
(including legal fees and expenses) in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not the Indemnified Party is a
party.  The Company will not be liable under clause (ii) of the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a final judgment by a court or arbitrator, not subject to
appeal or further appeal, to have resulted directly from the Indemnified Party's
willful misconduct or gross negligence.  The Company also agrees that the
Indemnified Party shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company related to, or arising out of, the
engagement of the Indemnified Party pursuant to, or the performance by the
Indemnified Party of the services contemplated by, this letter agreement except
to the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court or arbitrator, not subject to appeal or further
appeal, to have resulted directly from the Indemnified Party's willful
misconduct or gross negligence.
 
If the indemnity provided above shall be unenforceable or unavailable for any
reason whatsoever, the Company, its successors and assigns, and the Indemnified
Party shall contribute to all such losses, claims, damages, liabilities and
expenses (including, without limitation, all costs of any investigation, legal
or other fees and expenses incurred in connection with, and any amounts paid in
settlement of, any action, suit or proceeding or any claim asserted) (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and National under the terms of this letter agreement or (ii) if the
allocation provided for by clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i), but also the relative fault of the
Company and National in connection with the matter(s) as to which contribution
is to be made.  The relative benefits
 

 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 11


 
received by the Company and National shall be deemed to be in the same
proportion as the fee the Company actually pays to National bears to the total
value of the consideration paid or to be paid by the Company and/or the
Company's shareholders in the Capital Raising, Acquisition or Sale
Transaction.  The relative fault of the Company and National shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or by National and the
Company’s and National’s relative intent, knowledge, access to information and
opportunity to correct.  The Company and National agree that it would not be
just or equitable if contribution pursuant to this paragraph were determined by
pro rata allocation or by any other method of allocation which does not take
into account these equitable considerations. Notwithstanding the foregoing, to
the extent permitted by law, in no event shall the Indemnified Party's share of
such losses, claims, damages, liabilities and expenses exceed, in the aggregate,
the fee actually paid to the Indemnified Party by the Company. The Company
further agrees that, without National’s prior written consent, which consent
will not be unreasonably withheld, it will not enter into any settlement of a
lawsuit, claim or other proceeding arising out of the transactions contemplated
by this agreement unless such settlement includes an explicit and unconditional
release from the party bringing such lawsuit, claim or other proceeding of all
such lawsuits, claims, or other proceedings against the Indemnified Parties.
 
The Indemnified Party will give prompt written notice to the Company of any
claim for which it seeks indemnification hereunder, but the omission to so
notify the Company will not relieve the Company from any liability which it may
otherwise have hereunder except to the extent that the Company is damaged or
prejudiced by such omission or from any liability it may have other than under
this Appendix B. The Company shall have the right to assume the defense of any
claim, lawsuit or action (collectively an "action") for which the Indemnified
Party seeks indemnification hereunder, subject to the provisions stated herein
with counsel reasonably satisfactory to the Indemnified Party. After notice from
the Company to the Indemnified Party of its election to assume the defense
thereof, and so long as the Company performs its obligations pursuant to such
election, the Company will not be liable to the Indemnified Party for any legal
or other expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof at its own expense; provided,
however, that the reasonable fees and expenses of such counsel shall be at the
expense of the Company if (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnified Party and the Company and the Indemnified Party shall have
reasonably concluded, based on advice of counsel, that there may be legal
defenses available to the Indemnified Party which are different from, or in
conflict with, any legal defenses which may be available to the Company (in
which event the Company shall not have the right to assume the defense of such
action on behalf of the Indemnified Party, it being understood, however, that
the Company shall not be liable for the reasonable fees and expenses of more
than one separate firm of attorneys for all Indemnified Parties in each
jurisdiction in which counsel is needed). Despite the foregoing, the Indemnified
Party shall not settle any claim without the prior written approval of the
Company, which approval shall not be unreasonably

 
 

--------------------------------------------------------------------------------

 
U-Vend, Inc.
April 10, 2014
Page 12


 
withheld, so long as the Company is not in material breach of this Appendix B.
Also, each Indemnified Party shall make reasonable efforts to mitigate its
losses and liabilities. In addition to the Company's other obligations hereunder
and without limitation, the Company agrees to pay monthly, upon receipt of
itemized statements therefore, all reasonable fees and expenses of counsel
incurred by an Indemnified Party in defending any claim of the type set forth in
the preceding paragraphs or in producing documents, assisting in answering any
interrogatories, giving any deposition testimony or otherwise becoming involved
in any action or response to any claim relating to the engagement referred to
herein, or any of the matters enumerated in the preceding paragraphs, whether or
not any claim is made against an Indemnified Party or an Indemnified Party is
named as a party to any such action.





--------------------------------------------------------------------------------